Citation Nr: 0433263	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:  To be clarified


WITNESSES AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from April 1967 to 
November 1968.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2003 rating decision.  
In that decision, the RO increased the veteran's disability 
rating for PTSD from 30 percent to 50 percent, effective 
December 23, 2002.  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in October 2003, 
and the RO issued a statement of the case (SOC) in March 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) later in March 2004.  

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action, on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted.  

During  his August 2004 Board hearing,  the veteran reported 
that he was then being treated by a "Dr. Kennedy" at the VA 
Outpatient Treatment Clinic (VAOPC) in Peoria.  He stated 
that he saw "Dr. Kennedy" about three or four times a year.  
Furthermore, when asked if he had been hospitalized for his 
PTSD, the veteran reported that he had been hospitalized at 
the VA Medical Center (VAMC) in Danville, Virginia.  He 
specifically testified, "Yes, I was there in March for about 
2 1/2 months."  

In reviewing the VA medical records associated with the 
claims file, the Board notes that a January 2003 discharge 
summary notes that the veteran had been seen by a "Dr. 
Kenny" in December 2001 at the VAOPC Peoria.  A December 
2002 VAOPC Peoria clinic note reflects an electronic 
signature by a William M. Kenny, a VA staff psychiatrist.  In 
reviewing VA medical records for the year 2004, the Board 
notes that there is no treatment of the veteran by Dr. Kenny 
or a "Dr. Kennedy."  

Furthermore, the veteran was admitted to the VAMC Danville, 
as per a discharge summary, on January 27, 2004.  He was 
discharged on March 10, 2004, following treatment for various 
physical conditions and completion of an inpatient substance 
abuse rehabilitation program (SARP).  The Board cannot 
definitively conclude that the hospitalization period from 
January 27, 2004, to March 10, 2004 (a period of less than 
two months), is the "2 1/2 month" period referred to by the 
veteran during his hearing.  In any event, there are no 
hospitalization or treatment records subsequent to March 17, 
2004, associated with the claims file.  .  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain all 
outstanding pertinent VA medical records, , following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
to requesting records from Federal facilities.  

In addition, a review of the medical evidence reflects, in 
particular, a December 2002 psychology assessment that notes 
the veteran's report that he had abused cocaine for a number 
of years and that this had contributed to his marital and 
vocational problems.  The veteran was also noted to complain 
of recurrent PTSD symptomatology.  The psychologist's 
diagnosis was PTSD, rule out major depressive disorder, and 
history of cocaine abuse.  A single GAF (Global Assessment of 
Functioning) score of 40 was assigned, reflective of major 
impairment in several areas.  See Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  

A January 2003 report of VA examination notes the veteran's 
problem with substance abuse and his complaints of symptoms 
associated with PTSD.  In particular, the veteran complained 
of anxiety and depression related to traumatic memories from 
service.  The examiner's diagnosis was PTSD and cocaine 
dependence.  He assigned a GAF score associated with PTSD 
alone of 60, reflective of moderate symptoms.  Subsequent 
clinical evaluations of the veteran in February 2004 note GAF 
scores of "55 or so," and 56, reflective of moderate 
symptomatology.  That same month, an examiner assigned a GAF 
score of 50, reflective of serious symptomatology, per the 
DSM-IV.  

A March 2004 mental health treatment note reflects the 
veteran's report that he was having a hard time with 
depression.  A clinic note later in March 2004 notes the 
veteran's mood as depressed with thoughts of suicide.  The 
veteran also became tearful when describing his experiences 
in Vietnam.  At his August 2004 hearing, the veteran reported 
that his PTSD symptoms had become worse.  He testified that 
he stayed away from crowds because he felt panicky around 
people and that he was estranged from his sons.  

Clearly, the GAF of 60 assigned in January 2003 reflects a 
markedly different level of impairment represented by the GAF 
of 40 assigned one month earlier in December 2002.  It is 
unclear whether the GAF score of 40 was associated solely 
with the veteran's PTSD or whether it represented 
consideration of the veteran's overall assessment of 
functioning, to include his reported polysubstance abuse.  
The subsequent GAF scores in February 2004 of "55 or so" 
and 56 appear to support the examiner's January 2003 
assessment.  However, in light of above inconsistencies, the 
GAF score of 50 also reported in February 2004, and the 
veteran's hearing testimony, the Board finds that there is a 
question concerning the severity of the veteran's PTSD.  

Therefore, the Board finds that the veteran should undergo 
further psychiatric examination to obtain medical information 
needed to resolve the claim for a higher rating for PTSD.  
The examiner should specifically address whether it is 
possible to separate the symptoms and extent of impairment of 
PTSD from any other psychiatric impairment, to include 
substance abuse.  The Board emphasizes that if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) and 38 C.F.R. 
§ 3.102 (2004).  

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of the claim 
for a higher rating for PTSD.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to the 
scheduled examination, without good cause, will result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

As a final note, the Board points out that the record also 
presents a question regarding the veteran's representation.  
A representative may withdraw services as a representative in 
an appeal at any time prior to the certification of the 
appeal to the Board by the RO.  However, the representative 
must give written notice of such withdrawal to the appellant, 
as well as to RO personnel.  See 38 C.F.R. § 20.608 (2004).  
In this case,  the veteran appointed AMVETS as his 
representative in November 1997.  In June 2004, prior to 
certification of the veteran's appeal to the Board, AMVETS 
revoked its power-of-attorney.  While a memorandum to the RO 
noting AMVETS revocation is associated with the claims file, 
there is not any associated letter or statement of record 
from AMVETS to the veteran reflecting AMVETS intention to 
revoke its representation of the veteran.  Until written 
information is received establishing that the veteran was 
notified of the revocation of the appointment of AMVETS as 
his representative, AMVETS remains his representative.  Thus, 
further RO action, to include clarification, on the matter of 
representation is needed.  

Accordingly, the matter on appeal is hereby REMANDED to the 
RO, via the AMC, for the following action:  

1.  The RO should contact AMVETS and 
inquire as to whether the veteran was 
notified of its withdrawal in the case.  
A copy of any letter sent by AMVETS to 
the veteran should be obtained and 
associated with the claims file.  

2.  If, and when, the procedure for 
withdrawal of representation has been 
properly executed by AMVETS, the RO 
should contact the veteran to provide him 
with the names and addresses of available 
recognized organizations; to ascertain if 
he desires representation; and, if so, to 
afford him a reasonable period of time to 
appoint a representative to assist him 
with his appeal.  If the veteran chooses 
not to be representative, or if he is 
unresponsive to the notification, that 
fact is to be noted in the claims file.  

3.  The RO should obtain from the Peoria 
VAOPC all outstanding records of 
psychiatric evaluation and/or treatment 
of the veteran since January 2003, to 
include by Dr. Kenny; and should obtain 
from the Danville VAMC by a Dr. 
psychiatric hospitalization, evaluation 
and/or treatment of the veteran since 
March 17, 2004.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

4.  The RO should send to the veteran 
(and if applicable, his representative) a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, signed authorization to enable 
it to obtain any additional evidence not 
currently of record that pertains to the 
veteran's claim for a rating greater than 
50 percent for PTSD.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

5.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran, and if 
applicable his representative, of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and a report of the examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings therefrom 
made available to the appropriate 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail, and 
correlated to a specific diagnosis.  The 
psychiatrist should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score that 
represents the level of impairment due to 
the veteran's PTSD, and an explanation of 
what the score means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of any other identified 
psychiatric conditions (to include any 
polysubstance abuse).  However, if it is 
not medically possible to do so, the 
examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall 
psychiatric impairment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include, as appropriate, 
citation to specific evidence of record), 
in a printed (typewritten) report. 

7.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating greater than 50 percent for PTSD, 
in light of all pertinent evidence and 
legal authority.  If the veteran fails to 
report to the scheduled psychiatric 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b) 
(2004).  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran ( and, if applicable, his 
representative) an appropriate 
supplemental SOC  that includes citation 
to any additional legal authority 
considered, and clear reasons and bases 
for all determinations, and afford the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




